 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8

 9
     JAMES GINZKEY, RICHARD                            Case No.: C18-1773 RSM
10   FITZGERALD, CHARLES CERF, BARRY
     DONNER, and on behalf of the class members        ORDER GRANTING STIPULATED
11   described below,                                  MOTION TO RESET INITIAL CASE
12                                                     DEADLINES
                    Plaintiffs,
13          v.
14   NATIONAL SECURITIES CORPORATION,
     a Washington Corporation,
15
                    Defendant.
16

17
            THIS MATTER came before this Court upon the parties’ Stipulated Motion to Reset Initial
18

19   Case Deadlines. Having reviewed the motion, being fully advised on the matter, and for good

20   cause shown, IT IS HEREBY ORDERED that the Stipulated Motion is GRANTED. The initial
21   case schedule is reset as follows:
22
      Deadline                                      Date
23

24    FRCP 26(f) Conference                         July 15, 2019

25    Initial Disclosures                           July 22, 2019
26    Combined Joint Status Report and Discovery
      Plan                                       July 29, 2019
27

      ORDER GRANTING STIPULATED MOTION
      TO RESET INITIAL CASE DEADLINES
      CASE NO. 2:18-CV-1773
 1          DATED this 14th day of June 2019.
 2

 3

 4
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
 5   Presented by,
 6   BAKER & HOSTETLER LLP
 7
     s/ Douglas W. Greene
 8   s/ James R. Morrison
     Douglas W. Greene, WSBA #22844
 9
     James R. Morrison, WSBA #43043
10   999 Third Avenue, Suite 3600
     Seattle, Washington 98104
11   Tel: (206) 332-1380
     Fax: (206) 624-7317
12   Email: dgreene@bakerlaw.com
13   Email: jmorrison@bakerlaw.com

14   Attorneys for Defendant National
     Securities Corporation
15
     s/ David P. Neuman
16   David P. Neuman, WSBA #48176
     Israels Neuman PLC
17
     10900 NE 8th Street, Suite 100
18   PMB #155
     Bellevue, Washington 98004
19   Tel: (206) 795-5798
     Email: dave@israelsneuman.com
20
     s/ Alexander N. Loftus
21
     Alexander N. Loftus, pro hac vice
22   Joseph Wojciechowski, pro hac vice
     Stoltmann Law Offices
23   233 S. Wacker, 84th Floor
     Chicago, IL 60606
24   Tel: (312) 332-4200
25   Email: alex@stoltlaw.com
     Email: joe@stoltlaw.com
26   Attorneys for Plaintiffs

27

      ORDER GRANTING STIPULATED MOTION
      TO RESET INITIAL CASE DEADLINES - 2
      CASE NO. 2:18-CV-1773
